Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In reply to the Non-Final Office Action mailed on 1/24/2022, the Applicant has filed a response on 4/7/2022, amending claims 1, 9, 15 and 17, cancelling claim 13, adding claim 21, and paragraphs [0038]-[0039], [0042]-[0044] and [0046] of the Specification.

Allowable Subject Matter

Claims 1-12 and 14-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “A system, comprising: a pixel of a plurality of pixels, wherein the pixel is configured to emit light at a gray level associated with a driving signal applied to the pixel, wherein the gray level indicates a value within a light emission range associated with the pixel; and buffer circuitry comprising slew booster circuitry and differential pair circuitry, wherein the buffer circuitry is configured to: receive an input signal representative of image data for display via the pixel at the slew booster circuitry and the differential pair circuitry; and provide a first driving signal during a first frame of the image data to the pixel based on the input signal, wherein the slew booster circuitry configured to supply a voltage boost to the differential pair circuitry in response to a difference between a first gray level associated with the input signal and a second gray level associated with a second driving signal exceeding a threshold change, and wherein the second driving signal is provided to the pixel during a second frame of the image data preceding the first frame, wherein the slew booster circuitry is configured to perform a current mirror operation with respect to the differential pair circuitry”, as claimed in claim 1.

Regarding claims 2-8 and 21, these claims are allowed based on their dependency on claim 1.

Regarding claim 9, prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “A buffer circuit, comprising: differential pair circuitry comprising a current source; and slew booster circuitry coupled to the differential pair circuitry, wherein the slew booster circuitry is configured to: detect a difference between a first gray level corresponding to a first value of a first driving signal and a second gray level corresponding to a second value of a second driving signal based on the first value of the first driving signal and the second value of the second driving signal, wherein the first driving signal and the second driving signal are configured to cause a pixel of an electronic display to emit light at the first gray level and the second gray level, respectively; and in response to the difference being greater than or equal to a threshold, couple an additional voltage source to the differential pair circuitry, wherein the slew booster circuitry is configured to perform a current mirror operation with respect to the differential pair circuitry”, as claimed in claim 9.

Regarding claims 10-12 and 14-16, these claims are allowed based on their dependency on claim 9.

Regarding claim 17, prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “A method comprising: detecting, via circuitry, a difference between a first gray level corresponding to a first value of a first driving signal and a second gray level corresponding to a second value of a second driving signal based on the first value of the first driving signal and the second value of the second driving signal, wherein the first driving signal and the second driving signal are configured to cause a pixel of an electronic display to emit light at the first gray level and the second gray level, respectively; determining, via the circuitry, the difference as being greater than or equal to a threshold corresponding to an amount of change between the first value of the first driving signal and the second value of the second driving signal, wherein the amount of change is determined based on one or more resistances of the circuitry, one or more capacitances of the circuitry, one or more threshold voltages of the circuitry, or any combination thereof; and in response to the difference being greater than or equal to the threshold, adjusting,  via the circuitry, an amount of voltage supplied to differential pair circuitry to adjust an amplitude of the second driving signal before using the second driving signal to cause the pixel of the electronic display to emit light, wherein the differential pair circuitry is configured to couple to the circuitry”, as claimed in claim 17.

Regarding claims 18-20, these claims are allowed based on their dependency on claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
		/AMARE MENGISTU/                      Supervisory Patent Examiner, Art Unit 2623